*643
ORDER

PER CURIAM.
Appellant Gregory Price (“Defendant”) appeals his conviction of assault in the first degree, section 565.050 RSMo (1999) and armed criminal action, section 571.015 RSMo (1995). He claims that the trial court erred in refusing to issue a jury instruction on self-defense. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).